Citation Nr: 1222890	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  03-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) following a July 2009 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's March 2009 decision.  The Court's Order granted a July 2009 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the July 2009 JMR and Court Order.  

Thereafter, the Board remanded the case in November 2009 to afford the Veteran a videoconference hearing before the Board.  The Veteran had the hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded for additional development in August 2010.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's diagnosed psychiatric disabilities, including bipolar disorder, are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in August 2001 and November 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2010 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced attorney or Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  The Board acknowledges the Veteran's reports of seeking medical treatment for anxiety in March 1966 aboard the U.S.S. Holland.  As will be discussed in greater detail below, however, the Board does not find such contentions credible in light of the other lay and medical evidence of record.  As such, a remand in an attempt to obtain such records is not warranted.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  With respect to any existing private treatment records, in addition to the records previously associated with the claims file the Board's August 2010 remand directed the agency of original jurisdiction (AOJ) to contact the Veteran regarding 3 private treatment providers he had previously indicated.  In a December 2010 letter, the Veteran's representative indicated that records from 2 of the facilities were unavailable, but provided contact information and authorization to obtain records from the third facility.  Following 2 requests for these records, in May 2011 the facility indicated that any records created had been destroyed.  The Veteran was notified of this response in a May 2011 letter.

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, pursuant to the Board's August 2010 remand the Veteran was provided a VA examination in November 2011, which showed current psychiatric disabilities of bipolar disorder and alcohol abuse, in remission, but the examiner concluded that it was less likely than not that the Veteran's current bipolar disorder began in service or was otherwise linked to service.  As will be discussed, the opinion provider discussed multiple bases for the opinion, following review of the claims file, consideration of the Veteran's reported history, and psychiatric evaluation.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In reaching that conclusion, the Board notes that during the November 2011 VA examination the Veteran reported that following a December 1985 motor vehicle accident he was treated with cortisol and that his previous psychiatrist felt the cortisol may have precipitated his first manic episode.  The Veteran now claims not to have been treated with cortisol following his motor vehicle accident.  Irrespective of whether the Veteran was treated with cortisol, the Board concludes that a remand for the examiner to consider the claim in light of the Veteran's current denial of treatment with cortisol is not warranted.  In that regard, the Board notes that the basis of the examiner's conclusion that the Veteran's current bipolar disorder was not incurred in service or otherwise related to service was based on the absence of symptomatology that met the criteria for bipolar disorder in service and that such criteria was not met until 1986, or approximately 17 years after service.  Whether the bipolar disorder was caused by cortisol injections or some other factor is not strictly relevant, as long as the basis for such disorder is not related to the Veteran's military service.  See, e.g., Allen v. Shinseki, No. 09-1553, 2011 WL 287155 at *3 (Vet. App. January 31, 2011) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)) ("The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition.").  As the November 2011 examiner clearly opined that the Veteran did not experience symptoms sufficient to diagnose bipolar disorder in service or, indeed, until 1986 and that the Veteran's military service was not related to the eventual diagnosis, the Board finds that the specific post-service etiology of the Veteran's bipolar disorder is not relevant.

Given the March 2010 Board hearing, the November 2010 VCAA letter, the December 2010 letter from the Veteran's attorney, the May 2011 response from the Veteran's former treatment facility, the November 2011 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2007, November 2009, and August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, bipolar disorder is not defined as a psychosis and, as such, service connection on a presumptive basis is not warranted.

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that his currently diagnosed bipolar disorder was incurred in or is otherwise related to his military service.  Specifically, the Veteran contends that he experienced significant stress and other psychiatric symptoms during military service that continued after service.

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of or for any psychiatric disorder during military service.  Psychiatric examination at entrance and separation both were found to be normal.  The Board has considered the Veteran's reports of seeking treatment for anxiety and being assigned anti-anxiety medication in March 1966 while serving aboard the U.S.S. Holland.  The Board notes, however, that while the service treatment records indicate treatment aboard the U.S.S. Holland in March 1966, such treatment was limited to complaints of itching and irritation that was diagnosed as crabs.  The Veteran also has claimed that he may have been prescribed anti-anxiety medication during treatment for knee problems.  The service treatment records indicate complaints of left knee pain in April 1967 after twisting his knee at a dance more than 3 weeks previously.  The Veteran also reported prior problems with his knee.  The impression was left knee strain and the treatment provider suggested use of an Ace wrap and 2 to 3 weeks of light duty.  There is no indication of complaints of anxiety or other psychiatric symptoms or the prescription of any psychiatric medication.  Given the Veteran's myriad claims, discussed in greater detail below, that he was first treated for psychiatric problems in 1986, the service treatment records that show no evidence of prescription of anxiety medication, and his initial statements that he "may" have been prescribed anti-anxiety medication or that he was unsure specifically what type of medication was prescribed, the Board finds the Veteran's current definitive claims of in-service prescription of anti-anxiety medication to be less than credible.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

After service, the first medical record of treatment for psychiatric problems is dated in September 1986, or approximately 18 years after service.  At that time, the Veteran was involuntarily admitted to a mental health facility for violent and bizarre behavior, which included walking nude down the street.  An October 1986 medical record indicated that as the Veteran's acute psychosis resolved over the subsequent days after hospitalization, he reported prior treatment with a clinical psychologist due to paranoid ideas that had begun in December 1985 after an accident.  From that time, paranoid ideas had slowly increased.  In addition, the Veteran reported a past history of marked mood swings and violently acting out against his ex-wife and girlfriends.  The treatment provider concluded, "Probably patient was in a hypomanic state when this happened."  The final diagnosis was bipolar disorder, manic.  

A November 1997 VA treatment record indicated onset of bipolar disorder 11 years previously with an episode of what appeared to be manic psychosis.  During VA treatment in January 1998, the Veteran stated that his problems began in December 1985 with a car accident that left him with significant back pain, for which he subsequently underwent a laminectomy.  He claimed his first episode of significant mental problems was in September 1986, when he became paranoid, delusional, and shot a hole in the wall.  An April 1998 VA treatment record included a diagnosis of schizoaffective disorder, but this diagnosis was later changed to bipolar disorder.  In November 1989, the Veteran reported that his emotional problems began in 1985.

The Veteran was afforded a VA examination in January 1990 to determine eligibility for pension benefits.  At that time, the Veteran reported severe anxiety and stress with treating for bipolar disorder from October 1986.  He indicated that he was involved in a motor vehicle accident in December 1984 and had later developed mental problems.  The Veteran denied any nervous breakdowns in service, but indicated he was "under a lot of stress on the ship."  The examiner diagnosed bipolar disorder, mixed type, depressed (severe without psychotic factors).

In a February 1994 treatment record, the Veteran reported that he had been doing well until March 1985 and that he began to experience high levels of anxiety after an August 1983 laminectomy.  The Veteran again was hospitalized for his bipolar disorder in December 1994.  A July 1996 letter from a private psychiatrist indicated treating the Veteran since April 1996 and that the Veteran's bipolar disorder rendered him unemployable.  The letter did not, however, indicate a date of onset of the disability.

During private treatment in January 2009 the Veteran stated that his problems began in December 1984, when he tried to return to work with physical problems which got to be too much for him and he had an episode of manic depression.  

Pursuant to the Board's August 2010 remand instructions, the Veteran was afforded a VA examination in November 2011.  At that time, the examiner noted past diagnoses of bipolar disorder, most recent episode manic, and alcohol abuse, in remission.  With respect to his military service, the Veteran reported that he did not have a good relationship with others because he would yell at them and be demanding.  He claimed that he experienced anxiety due to the pressures of the job, but that the anxiety did not affect his ability to get his work done effectively.  The Veteran indicated that he sought treatment for knee pain on two occasions and that they may have given him anxiety medication at that time because he was "wired."  After service, the Veteran was married twice and each marriage lasted about 2 years.  The Veteran admitted to having been emotionally and physically abusive to his first wife.  The Veteran denied problems with work either in service or after service.  He claimed to have been very successful in a sales job, including being the lead salesman in the nation several times.  He stopped working in 1987 after his breakdown and was awarded SSA benefits in 1997 for his back disability and bipolar disorder.  The Veteran indicated that his first manic episode was in 1986.  Following psychological evaluation, the examiner concluded that the Veteran met the criteria for bipolar disorder, for which he was first diagnosed in 1986 after treatment for cortisol for his back injury.  The examiner noted that the Veteran reported some manic symptoms prior to 1986, but that the symptoms did not interfere with occupational functioning based on the Veteran's statements.  While the Veteran endorsed some symptoms of moodiness as a child and in service, he did not report symptoms characteristic of bipolar disorder until 1986.  As such, it was less likely than not that his bipolar disorder began in the service or is otherwise linked to service.  The reported moodiness was more likely than not due to childhood abuse and interrelated poor self esteem and anger problems.  These problems did not appear to have been aggravated by service.  There were no clinical records indicating any causal link between his service and bipolar disorder.  While the Veteran reported some anxiety in service, the described anxiety was not atypical of what anyone under stress would experience and did not meet the criteria for an anxiety disorder.  Indeed, the Veteran had not ever been diagnosed with an anxiety disorder.  The bipolar disorder was not a continuation of the mild anxiety experienced in service, as bipolar disorder was a mood disorder not an anxiety disorder.  While anxiety, sleep deprivation, and alcohol consumption could precipitate a manic episode, none of these conditions (though present in service) precipitated a manic episode in service.  The Veteran did not experience a manic episode until he was treated with cortisol.  Based on the foregoing, it was less likely than not that the bipolar disorder was linked to military service.

It is clear from the record that the Veteran has a current diagnosis of bipolar disorder.  The crucial inquiry, therefore, is whether this disability had its onset during his military service.  Based on the evidence of record, the Board concludes it did not.

Initially, the Board has considered the arguments of the Veteran's representative that his bipolar disorder should be considered a condition that preexisted military service and that there is not clear and unmistakable evidence that it was not aggravated by service.  In that regard, the Board notes that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disabilities noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b) (2011).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  In this case, the Board notes that the Veteran's report of medical history on entrance into the military included no complaints of psychiatric problems and his contemporaneous entrance examination included a normal psychiatric examination.  Thus, the presumption of soundness applies.  Furthermore, the evidence does not otherwise clearly and unmistakably show that a bipolar or other psychiatric disorder preexisted service.  The Board recognizes that the November 2011 VA examination report, discussed in greater detail below, indicated some "moodiness" that preexisted service due to childhood abuse.  The examiner, however, did not diagnose the "moodiness" as a specific psychiatric disorder.  Moreover, multiple private and VA medical professionals have indicated that the onset of the Veteran's bipolar disorder was in approximately 1986, or over a decade after service.  In light of the foregoing and the other evidence of record, the Board concludes that there is not clear and unmistakable evidence of a preexisting psychiatric disorder sufficient to rebut the presumption of soundness.  

In weighing the evidence of record, the Board finds the opinions expressed in the November 2011 VA examiner's report to be of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiner discussed the Veteran's reported in-service symptomatology and the symptomatology prior to 1986, but concluded that the Veteran's symptoms prior to 1986 were not sufficiently characteristic of bipolar disorder to warrant such a diagnosis.  The symptoms considered included the Veteran's reported physical and emotional abuse of his first wife and the anxiety the Veteran experienced in service from his job.  The examiner noted, however, that the mild anxiety described by the Veteran in service was not atypical of what anyone under stress would experience and did not meet the criteria for an anxiety condition or bipolar disorder.  Moreover, the Veteran did not experience manic episodes in service.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board has considered the October 1986 private physician's conclusion that the Veteran probably was in a hypomanic state during periods of physical violence toward his ex-wife and girlfriends.  Based on the Veteran's multiple representations, his periods of physical violence began after his separation from military service with his ex-wife.  Thus, to the extent that the October 1986 physician was attempting to diagnose the onset of bipolar disorder to some period prior to 1986, the Board notes that such would only demonstrate onset shortly after separation from service and, as discussed above, bipolar disorder is not a psychosis for which presumptive service connection is warranted.  As the October 1986 physician did not indicate onset of bipolar disorder in military service or otherwise link the current bipolar disorder to the Veteran's military service, the Board concludes that this record does not support the Veteran's claim for entitlement to service connection.

No other medical professional has linked the Veteran's current bipolar disorder to his military service.  Indeed, the vast majority of treating professionals have indicated that onset of the Veteran's psychiatric problems was in 1986 or approximately 17 years after service.

The Board acknowledges the Veteran's assertions that the anxiety he experienced surrounding his job while in service caused or in some other way is related to his current bipolar disorder.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of anxiety and stress.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his in-service anxiety and stress over his job and his current bipolar disorder.  The Veteran finds such assertions particularly problematic in light of the Veteran's past statements affirmatively attributing his bipolar disorder to his low back disability that resulted from a post-service motor vehicle accident.  For example, in a January 1990 statement after the Veteran had filed a claim for nonservice-connected benefits he stated, "I have put some thought into this, and believe the severe pain in my back is causing the stressful situations."  As such, the Board ascribes far more weight to the conclusions of the November 2011 VA psychiatrist and other medical professionals that the Veteran's current bipolar disorder was not incurred in or otherwise related to military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board also has considered the lay statement of the Veteran's fellow service member that the Veteran experienced drastic mood swings in service, which were magnified with drinking.  Again, the November 2011 VA examiner considered the Veteran's in-service symptomatology and concluded that such was not characteristic of bipolar disorder and that the Veteran did not meet the criteria for such a diagnosis in service.  To the extent that the Veteran's fellow service member's statement attempts to make such a diagnosis, the Board finds the November 2011 VA examiner's conclusions of significantly greater weight.

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current bipolar disorder and his military service.  The Board places more weight on the opinion of the competent VA psychiatrist than on the Veteran's and his fellow service members lay assertions that his current bipolar disorder was caused by his military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


